Citation Nr: 0721124	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for mood swings. 

2.  Entitlement to service connection for hypertension 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.  The veteran 
presented testimony at a Board hearing before the undersigned 
Veterans Law Judge in November 2006.  A transcript of the 
hearing is associated with the veteran's claims folder. 

The issue of entitlement to service connection for 
hypertension is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

In November 2006, prior to promulgation of a decision on the 
appeal, the veteran withdrew his appeal on the issue of 
entitlement to service connection for mood swings.




CONCLUSION OF LAW

On the issue of entitlement to service connection for mood 
swings, the criteria for withdrawal of a substantive appeal 
by the appellant have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

At the November 2006 Board hearing, the veteran submitted a 
written communication in which he indicated that he wished to 
withdraw his appeal on the issue of entitlement to service 
connection for mood swings.  Thus, with respect to the mood 
swing issue, there is no remaining allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the mood swing issue, and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to 
service connection for mood swings. 


REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran is claiming service connection for hypertension 
on a secondary basis.  Although the issue appears to have 
been described as service connection secondary to the 
veteran's service-connected diabetes, the Board notes that 
the veteran is also service-connected for kidney transplant 
with coronary artery disease status post myocardial 
infarction associated the diabetes mellitus, Type 2.  The 
Board believes that consideration should be given to the 
question of whether either service-connected disability has 
caused or aggravated the hypertension.

The Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board believes that the determinative question in this 
case is clearly medical in nature and that a medical opinion 
is necessary to make a decision.    

Accordingly, the case is REMANDED for the following actions:

1.   The veteran should be afforded an 
appropriate VA examination for the 
purpose of determining the nature and 
etiology of the veteran's hypertension.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
medical records and post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that the veteran's hypertension was 
caused by, or has been aggravated by, 
either the veteran's service-connected 
diabetes mellitus, type 2, or the 
service-connected kidney transplant with 
coronary artery disease status post 
myocardial infarction.  The examiner is 
advised that an opinion of "more 
likely" or "as likely" would support 
the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.          
 
2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


